DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.



	

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites: “A method for generating vehicle controlling data, the method, comprising: executing an operating process that operates the electronic device with processing circuitry;… executing a reward calculation process that assigns a reward based on the state of the vehicle obtained by the obtaining process with the processing circuitry, the reward assigned when a property of the vehicle meets a predetermined criterion being larger than the reward assigned when the property of the vehicle does not meet the predetermined criterion; and executing an updating process that uses the state of the vehicle obtained by the obtaining process, a value of the action variable used for operation of the electronic device, and the reward corresponding to operation of the electronic device as inputs to a predetermined update mapping to update the relationship specifying data with the processing circuitry, wherein the update mapping is configured to output the relationship specifying data that is updated to increase an expected return of the reward when the electronic device is operated in accordance with the relationship specifying data, and the reward calculation process includes a changing process that changes a reward assigned when the area variable equals a second value and the property of the vehicle is a predetermined property from a reward assigned when the area variable equals a first value and the property of the vehicle is the predetermined property.”.  Applicant’s specification (See at least ¶0069-0073; ¶0086-0087, ¶0141+; Fig. 5 S52-S64) generally discuss the limitation “reward”, including that said “reward” is variable (e.g. larger, smaller, zero, etc.) depending on various factors.  However, as-claimed it is unclear as to what the “reward” is, when and how it is assigned, in what magnitude, and its affect on the updated relationship specifying data that yields the desired result of “increase an expected return of the reward”.  As a result, claim scope is indefinite.  
For the purpose of examination over the prior art, the limitation executing a reward calculation process that assigns a reward based on the state of the vehicle obtained by the obtaining process with the processing circuitry, the reward assigned when a property of the vehicle meets a predetermined criterion being larger than the reward assigned when the property of the vehicle does not meet the predetermined criterion” will be construed as “executing a reward calculation process that calculates a reward based on the state of the vehicle obtained by the obtaining process with the processing circuitry, the reward being larger and assigned when a property of the vehicle meets a predetermined criterion, than the reward being smaller and assigned when the property of the vehicle does not meet the predetermined criterion;”.

Claim 1 recites: “the reward assigned when a property of the vehicle meets a predetermined criterion” then subsequently recites “a reward assigned when the area variable equals a second value and the property of the vehicle is a predetermined property..”.  It is unclear if “criterion” and “property” as-claimed are referencing the same or different element.  As a result claim scope is indefinite. For the purpose of examination over the prior art, the limitation “property” will be construed as “criterion”.

Claim 2 recites: “and the changing process includes a process that changes at least one of the first process or the second process so that an increase in the energy usage efficiency is advantageous for obtaining a greater reward in an area where the average vehicle speed is low as compared to an area where the average vehicle speed is high.”.  The term “advantageous” in claim 2 is a relative term which renders the claim indefinite. The term “advantageous” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Additionally, the relationship between energy usage efficiency and obtaining a greater reward is unclear, rendering the claim scope indefinite.  For the purpose of examination over the prior art, the limitation will be construed as “and the changing process includes a process that changes at least one of the first process or the second process in an area where the average vehicle speed is low as compared to an area where the average vehicle speed is high.”.

Claim 3 recites: “executing a process that generates control mapping data that associates the state of the vehicle with a value of the action variable that maximizes the expected return so that the state of the vehicle is used as an input to output the value of the action variable that maximizes the expected return based on the relationship specifying data updated by the updating process with the processing circuitry”.  Claim 1 recites “to increase an expected return of the reward when…”.  However, as-claimed it is unclear as to what the “reward” is, when and how it is assigned, in what magnitude, and its affect on the updated relationship specifying data that yields the desired result of “increase an expected return of the reward” and/or “maximizes the expected return”.  As a result, claim scope is indefinite.  For the purpose of examination over the prior art the limitation “executing a process that generates control mapping data that associates the state of the vehicle with a value of the action variable that maximizes the expected return so that the state of the vehicle is used as an input to output the value of the action variable that maximizes the expected return based on the relationship specifying data updated by the updating process with the processing circuitry” will be construed as “executing a process that generates control mapping data that associates the state of the vehicle with a value of the action variable so that the state of the vehicle is used as an input to output the value of the action variable based on the relationship specifying data updated by the updating process with the processing circuitry”.

Claims 4-7 are drafted in “apparatus” format however Claim 1 is a “method”.  Claims 4-5 recite additional limitations directed to the structure (i.e. “the storage device and the processing circuitry according to Claim 1”) recited in execution of the Claim 1 method.  However, it is unclear if the claim limitations incorporate all the elements of Claim 1 method or only the structure and associated method steps.  As a result claim scope is indefinite.
Additionally, Claims 6-7 are drafted in “apparatus” format however Claim 1 is a “method”, while Claims 4-5 are “apparatus”.  Claims 6-7 recite additional limitations directed to some of the structure (i.e. “the first execution device according to Claim 5”, “the second execution device according to Claim 5”) recited in Claim 5 (and by extension Claims 4 and 1).  However, it is unclear if the claim limitations incorporate all the elements of Claims 1, 4, 5 or only selected structure and associated method steps.  The nested claim drafting in this instance is unclear and problematic.  As a result claim scope is indefinite.
Claims 4-7 should be drafted in independent “Apparatus” claim format.  For example: “A vehicle controller, comprising: a storage device and processing circuitry, wherein when relationship specifying data that specifies a relationship between a state of a vehicle and an action variable, which is a variable related to operation of an electronic device mounted on the vehicle, is stored in the storage device, the vehicle controller is configured to execute an operating process…; an obtaining process….; a reward calculation process….; an updating process….; the reward calculation process includes….; wherein the operating process includes a process that operates the electronic device in accordance with a value….”, or the like.  Appropriate correction is required.

Claims 4-7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 4-7 recite “the storage device and the processing circuitry according to Claim 1”; “the processing circuitry and the storage device according to Claim 4”; “the first execution device according to Claim 5”; and “the second execution device according to Claim 5”.  As indicated above in section (e )(i), it is unclear as-claimed if Claims 4-7 incorporate all the elements of Claims 1, 4, 5 or only selected structure and associated method steps.  The nested claim drafting in this instance is problematic and renders claim scope indefinite.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  Claims 4-7 should be drafted in independent “Apparatus” claim format.  For example: “A vehicle controller, comprising: a storage device and processing circuitry, wherein when relationship specifying data that specifies a relationship between a state of a vehicle and an action variable, which is a variable related to operation of an electronic device mounted on the vehicle, is stored in the storage device, the vehicle controller is configured to execute an operating process…; an obtaining process….; a reward calculation process….; an updating process….; the reward calculation process includes….; wherein the operating process includes a process that operates the electronic device in accordance with a value….”, or the like.  Appropriate correction is required.



Claim Rejections – Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4, and 5-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, and 20, respectively, of copending Application No. 16948973 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1, 8, and 20 of the reference disclose all the limitations of each of Claims 1, 4, and 5-7 of the instant application.  There are some minor differences in the claims however a person of ordinary skill in the art at the time of applicant’s filing would recognize the claims of the reference compared to the claims of the instant application as having analogous terms (e.g. “satisfies a criterion” in the reference vs “property of the vehicle meets a predetermined criterion” in the instant application; “first traveling control mode” and “second traveling control mode” in the reference vs “area variable equals a first value” and “area variable equals a second value” in the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (U.S. 2019/0072960A1) in view of Fang et al. (CN105527963A).
Lin discloses “A system and method for using human driving patterns to manage speed control for autonomous vehicles are disclosed. A particular embodiment includes: generating data corresponding to desired human driving behaviors; training a human driving model module using a reinforcement learning process and the desired human driving behaviors; receiving a proposed vehicle speed control command; determining if the proposed vehicle speed control command conforms to the desired human driving behaviors by use of the human driving model module; and validating or modifying the proposed vehicle speed control command based on the determination.” (Abstract).
Regarding Claim 1, Lin teaches: 
A method for generating vehicle controlling data (Fig. 3; generating vehicle speed control command data), the method, comprising: 
when relationship specifying data that specifies a relationship between a state of a vehicle (¶0052; “The captured data can include the vehicle's position, velocity, acceleration, incremental speed, target speed, and a variety of other data corresponding to the vehicle's status at a particular point in time.”) and an action variable (¶0056; “vehicle speed control command 210”), which is a variable related to operation of an electronic device mounted on the vehicle (Fig. 1, “In-Vehicle Control System 150”), is stored in a storage device (¶0017, “data storage device 172”; Fig. 1), 
executing an operating process(Fig. 3, 5, and 8) that operates the electronic device with processing circuitry (Fig. 1, “data processor 171”); 
executing an obtaining process (Fig. 3/5),  that obtains an area variable(¶0054, “(e.g. the vehicle’s position..”) , which is a variable indicating an area in which the vehicle is located, and a state of the vehicle (¶0054, the vehicle’s “velocity, acceleration, incremental speed, target speed, and a variety of other vehicle operational data) at particular points in time.” based on a detection value of a sensor (Fig. 1, ¶0026; “vehicle sensor subsystem 144”) with the processing circuitry; 
executing a reward calculation process (Fig. 3/5) that calculates a reward (¶0054; “This deviation can be denoted the reward or penalty corresponding to the current behavior of the vehicle.”) based on the state of the vehicle obtained (¶0054; “The differences of the speeds (or other vehicle operational data) at the corresponding time steps between the actual vehicle and the human driving model module 175 are calculated and compared to the acceptable error or variance threshold.”) by the obtaining process with the processing circuitry, the reward being larger and assigned when a property of the vehicle meets a predetermined criterion, than the reward being smaller and assigned when the property of the vehicle does not meet the predetermined criterion (Fig. 3/5/8; ¶0054 “If the difference between the speed at a corresponding time step between the actual vehicle and the human driving model module 175 is above or greater than the acceptable error or variance threshold (e.g., a penalty condition), corresponding parameters within the human driving model module 175 are updated or trained to reduce the error or variance and cause the difference between the speed at the corresponding time step between the actual vehicle and the human driving model module 175 to be below, less than, or equal to the acceptable error or variance threshold (e.g., a reward condition).”  In other words based on whether or not the speed of the vehicle sufficiently matches the human driving speed modal in accordance with the vehicle area/state; a reward is made larger (e.g. a reward condition) or smaller (e.g. a penalty condition) and the vehicle control parameters (relationship specifying data) are updated.) ; 
and executing an updating process (Fig. 3/5/8) that uses the state of the vehicle obtained by the obtaining process (¶0054; “state of a vehicle in actual operation can be determined”), a value of the action variable  (¶0056; “vehicle speed control command 210”) used for operation of the electronic device, and the reward (¶0054; “This deviation can be denoted the reward or penalty corresponding to the current behavior of the vehicle.”)corresponding to operation of the electronic device as inputs to a predetermined update mapping to update the relationship specifying data with the processing circuitry, (¶0054; “The updated vehicle control parameters can be provided as an output to the human driving model module 175 and another iteration of the simulation or actual on-the-road training can be performed.”)
wherein the update mapping is configured to output the relationship specifying data (Fig. 3, “Final tuned parameter” representing updated vehicle control parameters) that is updated to increase an expected return of the reward when the electronic device is operated in accordance with the relationship specifying data (¶0054; the purpose of the reinforcement learning process and associated reward/penalties is “to reduce the error or variance and cause the difference between the speed at the corresponding time step between the actual vehicle and the human driving model module 175 to be below, less than, or equal to the acceptable error or variance threshold (e.g., a reward condition).”)
However, Lin does not explicitly disclose variable rewards based on the “area variable”.  Therefore Lin does not explicitly teach: and the reward calculation process includes a changing process that changes a reward assigned when the area variable equals a second value and the criterion of the vehicle is a predetermined criterion from a reward assigned when the area variable equals a first value and the property of the vehicle is the predetermined criterion.
Fang discloses methods and apparatus configured to control an autonomous vehicle in a parking-type environment.  Specifically, Fang discloses “Obtaining vehicle status information of the vehicle, where the vehicle status information includes: location information of the vehicle in the parking environment and location information of the target parking space in the parking environment; Determining a discrete parking travel path using a machine learning algorithm according to the vehicle state information” (Page 1 line 51+) and further teaches “In the enhanced learning algorithm, the vehicle can sense the parking environment and select the optimal decision action that can reach the target parking space according to the parking environment. When the vehicle performs a decision action in the parking environment, the vehicle is rewarded or punished, and the reward or penalty is used to cause the vehicle to learn to perform the decision action to a new position state. For example, when the vehicle arrives at the target parking space, it is rewarded and rewarded. When the vehicle collides with the obstacle, it is punished or negatively rewarded. In other cases, the vehicle is neither rewarded nor punished, that is, zero return. Vehicles can self-learn based on rewards in order to get the most out of their subsequent decision making actions. The embodiment of the present invention indicates that the vehicle is rewarded or penalized by the enhanced signal. For example, please refer to FIG. 2-6, which is a set rule diagram of the enhanced signal provided by the embodiment of the present invention. Referring to FIG. 2-6, the vehicle is shown. When the target parking space is reached, the enhanced signal r=+1 is obtained, and the vehicle collides with the obstacle (other vehicle) to obtain the enhanced signal r=-0.2. In other states (the collision does not occur when the target parking space is not reached), the vehicle obtains the enhanced signal r=0. (Page 11, line 16+)
In other words, Fang teaches: and the reward calculation process includes a changing process that changes a reward assigned when the area variable equals a second value (e.g. when vehicle arrives at target parking space, reward is R=+1)and the criterion of the vehicle is a predetermined criterion  from a reward assigned when the area variable equals a first value (e.g.”vehicle collides with the obstacle (other vehicle) to obtain the enhanced signal r=-0.2.”) and the property of the vehicle is the predetermined criterion “in order to get the most out of their subsequent decision making actions.” (Page 11, line 16+)
“The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that “‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’” KSR, 550 U.S. at ___, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way
Here, it would have been obvious to one skilled in the art at the time of the invention to include the and the reward calculation process includes a changing process that changes a reward assigned when the area variable equals a second value and the criterion of the vehicle is a predetermined criterion from a reward assigned when the area variable equals a first value and the property of the vehicle is the predetermined criterion by (C) Use of known technique to improve similar devices (methods, or products) in the same way as taught by FANG into the teachings of Lin because it does no more than yield predictable results of adjusting the reward value in accordance with the desired objective, based on the vehicle area/location/environment in order to provide an enhanced learning algorithm that gets “the most out of their subsequent decision making actions.” (Page 11, line 16+) since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (MPEP 2143).

Regarding Claim 2, the combination of Lin and Fang teaches all the elements of Claim 1 as indicated above.  Lin primarily teaches a vehicle speed control embodiment of the reinforcement learning process.  However, Lin discloses objectives including  “The autonomous vehicle control subsystem, for example, can use the real-time generated trajectory and vehicle motion control command signal to safely and efficiently navigate the vehicle 105 through a real world driving environment while avoiding obstacles and safely controlling the vehicle.” (¶0016) and “The example embodiments enable the autonomous vehicle to perform acceleration and deceleration modeled like a corresponding natural human driving behavior by use of a reinforcement learning framework to learn how to tune these parameters in a manner corresponding to the natural human driving behavior.” (¶0043).  Therefore Lin contemplates both a vehicles efficiency and acceleration/deceleration characteristics when discussing the method for improving control of the vehicle thru execution of the reinforcement learning process (i.e. reward/penalty based learning).  Lin does not explicitly teach: wherein the area variable includes a value distinguishing between areas divided based on an average vehicle speed, the predetermined criterion includes a criterion related to acceleration response;  and a criterion related to energy usage efficiency, the reward calculation process includes a first process that assigns a greater reward when the criterion related to the acceleration response is met than when not met and a second process that assigns a greater reward when the criterion related to the energy usage efficiency is met than when not met, and the changing process includes a process that changes at least one of the first process or the second process so that an increase in the energy usage efficiency is advantageous for obtaining a greater reward in an area where the average vehicle speed is low as compared to an area where the average vehicle speed is high
However it would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the autonomous vehicle control system of Lin to further include wherein the area variable includes a value distinguishing between areas divided based on an average vehicle speed, the predetermined criterion includes a criterion related to acceleration response;  and a criterion related to energy usage efficiency, the reward calculation process includes a first process that assigns a greater reward when the criterion related to the acceleration response is met than when not met and a second process that assigns a greater reward when the criterion related to the energy usage efficiency is met than when not met, and the changing process includes a process that changes at least one of the first process or the second process so that an increase in the energy usage efficiency is advantageous for obtaining a greater reward in an area where the average vehicle speed is low as compared to an area where the average vehicle speed is high in order to further improve the autonomous vehicle control such that it approaches human driving patterns that prioritize optimized vehicle acceleration/deceleration and energy efficiency.

Regarding Claim 3, Lin further teaches: executing a process that generates control mapping data that associates the state of the vehicle with a value of the action variable that maximizes the expected return so that the state of the vehicle is used as an input to output the value of the action variable that maximizes the expected return based on the relationship specifying data updated by the updating process with the processing circuitry (Fig. 3/5/8; ¶0054 “If the difference between the speed at a corresponding time step between the actual vehicle and the human driving model module 175 is above or greater than the acceptable error or variance threshold (e.g., a penalty condition), corresponding parameters within the human driving model module 175 are updated or trained to reduce the error or variance and cause the difference between the speed at the corresponding time step between the actual vehicle and the human driving model module 175 to be below, less than, or equal to the acceptable error or variance threshold (e.g., a reward condition).”  In other words based on whether or not the speed of the vehicle sufficiently matches the human driving speed modal in accordance with the vehicle area/state; a reward is made larger (e.g. a reward condition) or smaller (e.g. a penalty condition) and the vehicle control parameters (relationship specifying data) are updated.)).

Regarding Claim 4, Lin further teaches: A vehicle controller, comprising: the storage device and the processing circuitry according to claim 1, wherein the operating process includes a process that operates the electronic device in accordance with a value of the action variable corresponding to the state of the vehicle based on the relationship specifying data. (Fig. 1, vehicle controller system 150)
Regarding Claim 5, Lin further teaches: A vehicle control system (Fig 1.), comprising: the processing circuitry and the storage device according to claim 4, wherein the processing circuitry includes a first execution device mounted on the vehicle  (Fig. 1, “in-vehicle control system 150”) and a second execution device different from an on-board device (Fig. 1, “network 120/Network Resources 122”), the first execution device is configured to execute at least the obtaining process and the operating process, and the second execution device is configured to execute at least the updating process (¶0018; “In this manner, the in-vehicle control system 150 can obtain real-time access to network resources 122 via network 120. The network resources 122 can be used to obtain processing modules for execution by data processor 171, data content to train internal neural networks, system parameters, or other data.”).

Regarding Claim 6, Lin further teaches: A vehicle controller (Fig. 1), comprising: the first execution device (Fig. 1 “in-vehicle control system 150”) according to claim 5.

Regarding Claim 7, Lin further teaches: A learning device for a vehicle (Fig. 1,), the learning device, comprising: the second execution device (Fig. 1, “network 120/Network Resources 122”) according to claim 5.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Horvitz et al. (U.S. 2008/0249667A1) discloses “The subject specification relates generally to operation policies and in particular to creating efficient energy policies for vehicle thrust.” (¶0005)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R KIRBY whose telephone number is (571)272-8626. The examiner can normally be reached Telework: M-F, 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pat Wongwian can be reached on 5712705426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN R KIRBY/Examiner, Art Unit 3747

/SIZO B VILAKAZI/Primary Examiner, Art Unit 3747